 

Intra-Ship Integrated Gateway Contract
Smart Ship Technology Solution for Hyundai Heavy Industries

 

Project: ISIG(2) for Hyundai Heavy Industries

Contract No. (HHI): W170123A20001

Price: 21,670,000 Won

Period: February 22nd 2017 – March 28th 2017

Payment Terms

 

Product  Unit  Installation Date  Price  COMPUTER INTRA SHIP INTEGRATED GATEWAY 
1  March 21st 2017   9,950,000 Won   COMPUTER INTRA SHIP INTEGRATED GATEWAY  1 
March 28th 2017   9,950,000 Won 

 

  ● Payment per each installation         ● Installation Site : Hyundai Heavy
Industries ACONIS         ● The agreement is in full effect when there is no
refusal for five working days

 

Ordering: Hyundai Heavy Industries Co., Ltd.

 

Hyundai Heavy Industries Co., Ltd. (“The Customer”) and e-MARINE Inc. (“The
Supplier”) agree to execute all matters for [ISIG(2) for Hyundai Heavy
Industries]

 

January 23rd 2017

 

 

 

 

[ex10-8_001.jpg]

 



 

 

 

